Citation Nr: 1755454	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  09-12 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent prior to November 6, 2012, and in excess of 60 percent thereafter, for chronic lower back syndrome with degenerative arthritis of the thoracic and lumbosacral spine (lower back disability).

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) from November 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from July 1963 to August 1980.  The Veteran served in the Vietnam War.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran appeared for a September 2017 videoconference hearing before the undersigned.  A transcript is of record.

This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection erectile dysfunction and entitlement to service connection for an acquired psychiatric disorder have been raised by the Veteran's March 2009 VA Form 9, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Such issues are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  Prior to September 8, 2008, the Veteran's lower back disability was not manifested by limitation of thoracolumbar spinal flexion greater than 30 degrees, or ankylosis.

2.  From September 8, 2008 to July 21, 2011, and excepting a July 21, 2010 to February 1, 2011 period of convalescence, the Veteran's lower back disability was manifested by symptomatology approximate to limitation of thoracolumbar spinal flexion to between 30 degrees and 60 degrees.

3.  From July 21, 2011, the Veteran's lower back disability was manifested by intervertebral disc syndrome with more than 6 weeks of incapacitating episodes within the previous 12 months.

4.  From July 21, 2011, the Veteran's lower back disability was not manifested by unfavorable ankylosis of the entire spine.

5.  Prior to October 29, 2012, the Veteran's bilateral hearing loss was no worse than Level II in the right ear and Level I in the left ear.

6.  From October 29, 2012, the Veteran's bilateral hearing loss is no worse than Level VII in the right ear and Level IX in the left ear.

7.  From November 1, 2011, the Veteran is unemployable due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2008, the criteria for a rating in excess of 20 percent for the Veteran's lower back disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  From September 8, 2008 to July 21, 2011, excepting July 21, 2010 to February 1, 2010 due to convalescence, the criteria for a rating of 40 percent, but no higher, for the Veteran's lower back disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5242 (2017).

3.  From July 21, 2011, the criteria for a rating of 60 percent, but no higher, for the Veteran's lower back disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2017).

4.  Prior to October 29, 2012, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, DC 6100 (2017).

5.  From October 29, 2012, the criteria for a 50 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, DC 6100 (2017).

6.  From November 1, 2011, the criteria for a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Federal law implemented by applicable regulation obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  VA provided such notice in a December 2007 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  TDIU notice and assistance procedures are unnecessary due to a complete grant of TDIU addressed later in this decision.

In accordance with the duty to assist, VA completed necessary development for this case.  VA obtained the Veteran's service treatment records, VA medical records, and identified private treatment records.  VA provided adequate examinations of the Veteran's lower back disability in December 2007 and December 2012.  VA did not complete any hearing loss examinations within the appeal period solely for compensation purposes; however, December 2007 and October 2012 audiological consult reports are adequate to the same end.  

In a February 2008 statement, the Veteran contested the adequacy of the December 2007 VA spinal examination by stating: "[d]uring my exam the PA assisted my movements during the exam."  Contrary to the Veteran's assertion, the report includes active range of motion measurements in addition to any passive testing conducted.  

At his September 2017 hearing, the Veteran contested the adequacy of a August 2008 VA spinal examination by stating: "I was given a second evaluation by the very same person that gave me the first evaluation which I think is a conflict and it should have been done by somebody else."  The presumption of regularity provides that public officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The presumption of regularity applies to "all manner of VA processes and procedures."  Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity may be rebutted by submission of clear evidence to the contrary.  Statements made by a veteran, without more, do not constitute the type of clear evidence to the contrary sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  The Board finds no evidence to indicate bias on the part of the September 2008 examiner other than the Veteran's statements.  Moreover, the Board has found the August 2008 VA examination partially inadequate on other grounds discussed further below, and has not relied solely on the August 2008 VA examination report as the basis for denial of the Veteran's claims.

Lastly, the September 2017 hearing raised issue as to the adequacy of a March 2017 audiological consult with respect to whether the examiner employed the correct Maryland CNC word list for speech discrimination testing.  The Board acknowledges legal precedent that once VA undertakes an examination for compensation purposes, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, VA conducted the March 2017 audiological consultation for the purpose of hearing aid fittings, and not to determine the severity of the Veteran's hearing loss for compensation.  Moreover, the Board has identified a preceding October 2012 audiological consult that entitles the Veteran to a greater disability rating than the March 2017 audiological consult supports.  Consequently, a remand to either clarify or obtain another examination based upon the March 2017 audiological consult, when the Veteran has not specifically claimed a worsening of his hearing loss since the October 2012 report, constitutes a prohibited remand for negative evidence.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Ultimately, the record provides sufficient information and sound bases to allow decisions on the Veteran's claims. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Consequently, VA satisfied its duties to notify and assist, and adjudication of this appeal does not prejudice the Veteran.

II. Increased Ratings

The adverse impact of a veteran's service-connected disability on his or her ability to function under the ordinary conditions of daily life, including employment, as compared with applicable Schedule for Rating Disabilities criteria, determines the veteran's disability rating.  See 38 U.S.C. § 1155 ; 38 C.F.R. § 4.1.  VA shall assign the higher of two applicable ratings if the disability more nearly approximates its criteria; otherwise, the lower rating shall be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability shall be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  VA shall stage ratings when a service-connected disability exhibits symptoms warranting different ratings for distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

After consideration of all procurable and assembled data, any reasonable doubt regarding service origin, the degree of disability, or any other point, shall be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Lower Back Disability

The most recent February 2014 Rating decision rated the Veteran's lower back disability under Diagnostic Code (DC) 5242 for degenerative arthritis of the spine.  Within that decision, however, the RO relied upon DC 5243 language, which allows for evaluation based on incapacitating episodes due to intervertebral disc syndrome, to grant an increased rating of 60 percent effective November 6, 2012.  Regardless, the Board has considered all appropriate diagnostic codes for the appeal period as required.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

Unfavorable ankylosis is when the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 5.

When resulting in a higher combined evaluation, diseases or injuries of the spine rated by DC 5243 and evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are rated as follows:

* 20 percent for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months;
* 40 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and
* 60 percent for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note 1.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The Veteran submitted a July 2007 claim to increase his 20 percent evaluation for his lower back disability.  The Veteran's September 2017 hearing testimony reflects the thrust of the Veteran's complaints to include an increase in pain and interference with activities of daily living.

A December 2007 VA examination report reflects the Veteran demonstrated 0 to 65 degrees of thoraco-lumbar spinal flexion, 0 to 10 degrees of extension, 0 to 10 degrees of left lateral flexion, 0 to 10 degrees of left lateral rotation, 0 to 10 degrees of right lateral flexion, and 0 to 10 degrees of right lateral rotation for a combined range of motion of 115 degrees.  The examiner noted spasm, guarding, tenderness, weakness, and objective evidence of pain on active range of motion.  The examiner noted no physician ordered periods of bedrest for the lumbar spine in the previous year.  The Veteran reported the nightly use of a hot tub for relief, chiropractic therapy, difficulty sleeping, and constant dull pain punctuated by moments of sharp pain.  

A February 2008 letter from the Veteran's chiropractor states the Veteran degeneration of the Veteran's spine had accelerated.  The letter provides no range of motion measurements, and is largely nonprobative.

An August 2008 VA examination report is inadequate with respect to flexion and extension range of motion measurements, as the examiner noted flexion as 90 to 110 degrees and extension as 90 to 70 degrees-values that do not accurately correspond to possible range of motion measurements outlined in Plate V, 38 C.F.R. § 4.71a.  However, the examiner noted, "a decrease in range of motion far beyond what would be expected for the degree of arthritic change seen."  The examiner noted spasm, atrophy, pain with motion, and weakness on movement.  Diagnostic imaging taken shortly thereafter on September 8, 2008 revealed "severe degenerative disease at L5-S1." The Board notes that an October 1980 VA examination report, which the RO relied upon to grant the Veteran's initial 20 percent rating, reflected "mild degenerative changes" of the lumbosacral spine.

In an October 2008 letter, the Veteran's chiropractor stated that, based on the progression of the Veteran's lower back disability, he recommended the Veteran consult with an orthopedic surgeon for treatment.  The chiropractor also opined the Veteran's "prognosis to continue the current level of physical activity in his work and daily life is not favorable in the longterm, and may well contribute to additional serious injury."

A November 2008 neurosurgery consultation record reflects, "flexion of low back to greater than 50 percent of normal, with back and no leg pain, more with trunk extension and also with other back ROM."  The record did not provide detailed range of motion measurements.

An April 2009 private physician letter substantially restates the Veteran's complaints of pain and interference with daily lifestyle with respect to the lower back disability on appeal.

A November 2009 private medical record shows range of motion measurements based on the distance between the Veteran's fingers and the floor.  Such measurements may not be relied upon for VA purposes; however, the examining physician did note extension as 0 to 20 degrees.

A September 2010 post-operative report reflects the Veteran underwent a lumbar spinal fusion procedure in July 2010.  The recording physician provided that the Veteran was to remain off work until March 2011.  The same month, the Veteran submitted a claim for a 100 percent convalescent rating pursuant to 38 CFR 4.30, which was retroactively granted by the RO for a period lasting until February 2011, whereupon the Veteran's lower back rating returned to 20 percent.

An August 2011 private physician letter attests that due to back issues, the Veteran, "is disabled from his position at the post office."


A December 2012 VA examination report reflects the Veteran presented 0 to 10 degrees of forward flexion, 0 to 10 degrees of extension, 0 to 5 degrees of left lateral flexion, 0 to 10 degrees of left lateral rotation, 0 to 15 degrees of right lateral flexion, and 0 to 15 degrees of right lateral rotation for a combined range of motion of 65 degrees.  Repetitive use testing further limited range of motion results.  Pain was noted on all motions.  Additionally, the examiner noted at least 6 weeks of incapacitating episodes within the previous year.  Based on the December 2012 VA examination results-specifically the report of more than 6 weeks of incapacitating episodes within the previous year as contemplated by DC 5243-the RO increased the Veteran's rating to 60 percent effective November 6, 2012.

Despite the Veteran's complaints of pain and functional impairment at this December 2007 VA examination, the Board finds a 20 percent rating under DC 5242 to best approximate the Veteran's symptomatology as of that date.  The Veteran's thoracolumbar flexion did not meet the 20 percent evaluation criteria, and combined range of motion was within the 20 percent evaluation criteria under DC 5242.  The Veteran reported no flare-ups and the examiner noted no ankylosis.

However, the Board finds that functional loss through documented pain, weakness, fatigue, and incoordination; coupled with treatment records that illustrate a clear progression of the Veteran's disability culminating in invasive back surgery, establishes as at least as likely than not that the Veteran's lower back disability had indeed worsened beyond his assigned 20 percent evaluation for at least a substantial portion of the appeal period.  Given the inadequate range of motion measurements of the August 2008 VA examination, and the markedly increased severity of the December 2012 VA examination results, the Board extends the benefit of the doubt to the Veteran and finds he is entitled to a 40 percent evaluation under 38 C.F.R. § 4.71a, DC 5242 from September 8, 2008, the date diagnostic imaging revealed severe lumbosacral spinal degeneration, until July 21, 2011-excepting the total disability rating due to convalescence from July 21, 2010 to February 1, 2011.  

From July 21, 2011, onward, the Board finds the Veteran entitled to a 60 percent evaluation under DC 5243 for intervertebral disc syndrome based on incapacitating episodes of at least 6 weeks within the prior 12 months.  While the RO duly accounted for the Veteran's entitlement to a 60 percent evaluation under DC 5243 as of November 6, 2012-the date a VA examiner noted 6 weeks of incapacitating episodes within the preceding 12 months-the Board here finds the evidence to establish as at least as likely as not that the Veteran suffered from six weeks of incapacitating episodes within the 12 months prior to July 21, 2011.  

Specifically, the Veteran underwent back surgery on July 21, 2010.  At his September 2017 hearing, the Veteran submitted sworn testimony that, "the doctor would not allow me to go back to work, and [I had] restrictions [such as] not being able to lift over 5 pounds to no twisting turning, needing the rest time and all this stuff . . ."  A September 2012 letter from the Veteran's physician reflects the Veteran had reached maximum medical improvement as of August 1, 2011, and would need, "to rest frequently, change positions, lie down, and even take medication to help alleviate his discomfort."  The Board thus deduces evidence of a similar, if not greater, frequency of incapacitating episodes within the 12 months following the Veteran's July 21, 2010 surgery, as compared to the 12 months preceding the November 6, 2012 VA examination.  The Veteran therefore warrants an effective date of July 21, 2011, for the 60 percent evaluation under DC 5243. 

The record does not support a higher rating of 100 percent under DC 5242 from July 21, 2011, onward; as the Board finds the evidence does not establish the Veteran's disability as equivalent to unfavorable anklosis of the entire spine.  Additionally, the 60 percent evaluation due to incapacitating episodes, to which the Veteran is now entitled from July 21, 2011, is the maximum rating possible under DC 5243.  Further, the record does not support a higher rating under any another related diagnostic codes for the appeal period; as such codes either do not accurately contemplate the Veteran's symptomatology, or do not offer a higher possible evaluation for the period after July 21, 2011.  38 C.F.R. § 4.71a, DC 5235, 5236, 5257, 5238, 5239, 5240, 5241.






B. Bilateral hearing loss.

The Veteran's hearing loss is rated as noncompensable under Diagnostic Code (DC) 6100.  See 38 C.F.R. § 4.85.  Mechanical application of the Rating Schedule to the numeric designations for audiometry evaluations determine disability ratings for hearing impairment.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  An examination for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," determines a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," determines a percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).


When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86. 

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

The Veteran submitted a July 2007 VA-contracted audiological examination report with his July 2007 claim for an increased evaluation for bilateral hearing loss.  The report does not list audiometric threshold levels, nor does it indicate whether the Maryland CNC standard was used for speech discrimination.  Moreover, the the audiometric graph results are largely illegible to allow accurate interpretation by the Board, which the Board is permitted to do.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the testing).  However, the report did provide puretone threshold averages of 52 for the right ear, and 55 for the left.  While the report does not reflect circumstances that allow use of Table VIa for adjudication purposes (See 38 C.F.R. § 4.85c), such puretone threshold averages, when applied to Table VIa, yield Roman numeral values of III for each ear.  When applied to Table VII, these numerals yield a noncompensable rating.  The Board considers such findings, while nondispositive, to at least offer a measure of corroboration to a subsequent December 2007 audiological examination that yielded a similar noncompensable result.

A December 2007 audiological examination report reflects audiological threshold levels, in decibels, at 1000, 2000, 3000, and 4000 Hertz were respectively 30, 40, 70, and 75 on the right; and 30, 45, 70, and 75 on the left. The average puretone threshold hearing levels were thus 53.75 decibels for the right ear and 55 decibels for the left.  Speech discrimination was 88 percent for the right ear and 92 percent for the left.  Application of Table VI to these scores results in Roman numeral designations of II for the right ear and I for the left.  This combination, when applied to Table VII, results in a 0 percent rating for hearing impairment under DC 6100.

An October 2012 VA audiological consult reflects audiological threshold levels at 1000, 2000, 3000, and 4000 Hertz as 50, 55, 80, and 90 on the right; and 50, 80, 85, and 90 on the left.  The average puretone threshold hearing levels were thus 68.75 decibels for the right ear and 76.25 decibels for the left.  Speech discrimination was 60 percent for the right ear and 40 percent for the left.  Application of Table VI to these scores results in Roman numeral designations of VII for the right ear and IX for the left.  This combination, when applied to Table VII, results in a 50 percent rating for hearing impairment under DC 6100.

The October 2012 VA audiological consult should have entitled the Veteran to a 50 percent evaluation for bilateral hearing loss, however, the RO furnished a February 2014 Supplemental Statement of the Case that stated no additional evidence was received regarding the Veteran's hearing loss and continued the 0 percent evaluation.

The Veteran submitted a March 2017 VA audiological consult report.  The report provides an audiometric graph - with no written numerical values - and does not specify whether speech discrimination testing employed the Maryland CNC word list.  While this technically is inadequate for evaluation purposes, the Board has nonetheless interpreted the audiometric graph as reflecting audiological threshold levels at 1000, 2000, 3000, and 4000 Hertz to be 60, 75, 80, and 85 on the right; and 75, 80, 90, and 95 on the left.  These scores constitute an exceptional pattern of hearing loss under 38 C.F.R. § 4.86, and may be applied to Table VIa without speech discrimination scores.  The average puretone threshold hearing levels were thus 75 decibels for the right ear and 85 decibels for the left.  Application of Table VIa, results in Roman numeral designations of VI for the right ear and VIII for the left.  This combination, when applied to Table VII, results in a 40 percent rating for hearing impairment.  

Given that the October 2012 audiological consult - which is adequate for rating purposes - supports entitlement to a 50 percent evaluation, and the December 2017 consult suggests a lesser rating, the Board shall not remand for another examination that may yield evidence that reduces the Veteran's entitlement, but shall instead grant entitlement to an increased rating of 50 percent for bilateral hearing loss as of October 29, 2012, the date of the October 2012 audiological consult.

C. Entitlement to TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation, and has a single service-connected disability ratable at 60 percent or more, or at least one disability rated at 40 percent or more, with additional service-connected disabilities that yield a combined rating of 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

VA must consider the type of employment for which the veteran may qualify, and account for education and work experience.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. §§ 3.341, 4.19

The Board infers a claim for TDIU as of November 1, 2011-the date the Veteran asserts as his last day of employment.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  To the extent VA received any evidence of claimed unemployability prior to November 1, 2011, the Board notes the Veteran's more than 20 years of continuous employment as a mail carrier until November 1, 2011, constitutes prima facie evidence of employability.

As a preliminary matter, the Board must account for relevant increased ratings hitherto granted; and whether the Veteran meets the criteria for consideration of schedular TDIU as of November 1, 2011.  Where there is unemployability due to service-connected disability, and the Veteran meets the numerical threshold for consideration of schedular TDIU as discussed above, the Board may award TDIU in the first instance.  38 C.F.R. § 4.16(a)

The Veteran's lower back disability is now rated as 60 percent disabling as of July 21, 2011.  The Veteran therefore meets the criteria for consideration of schedular TDIU from November 1, 2011.

The Veteran has asserted an inability to work due to the occupational impact of his service-connected disabilities.  The Veteran's physician submitted August 2011 and September 2012 letters corroborating the Veteran's inability to return to work.  While the Board may speculate as to the Veteran's capacity for sedentary employment, due consideration must be paid to the Veteran's more than 20 year history in a physically intensive occupation as a mail carrier, and the Veteran's testified failure to secure further employment for years after departure from his chosen occupation.  Ultimately, the Board recognizes vocational rehabilitation as less likely than not given the Veteran's employment history, scope of impairment, and number of years out of work. 

The Board thus finds the Veteran unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, the Board grants entitlement to a TDIU.




ORDER

Entitlement to a rating in excess of 20 percent for chronic lower back syndrome with degenerative arthritis of the thoracic and lumbosacral spine prior to September 8, 2008, is denied.

Entitlement to a 40 percent rating, but no greater, for chronic lower back syndrome with degenerative arthritis of the thoracic and lumbosacral spine from September 8, 2008, to July 21, 2010, is granted.

Entitlement to a 40 percent rating, but no greater, for chronic lower back syndrome with degenerative arthritis of the thoracic and lumbosacral spine from February 1, 2011 to July 21, 2011, is granted.

Entitlement to a 60 percent rating, but no greater, for chronic lower back syndrome with degenerative arthritis of the thoracic and lumbosacral spine from July 21, 2011, is granted.

Entitlement to a compensable rating for bilateral hearing loss prior to October 29, 2012 is denied.

Entitlement to 50 percent rating, but no greater, for bilateral hearing loss from October 29, 2012, is granted.

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities from November 1, 2011, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


